August 26, 2015
                          No.    03-14-00545-CR
                        Trial Court No.      CR6692
RICHARD LEE POLLARD,                    §
         Appellant,                     §
                                        §    IN THE COURT OF APPEALS
v.                                      §
THE STATE OF TEXAS                      §    F0R THE STATE 0F TEXAS
         Appellee.                      |    THIRD DISTRICT
              MOTION FOR AN EXTENSION OF TIME
               TO FILE A MOTION FOR REHEARING

TO THE HONORABLE JUDGES OF SAID COURT:
     NOW COMES, Richard Lee Pollard, TDCJ-CID # 1934170, Appellant,
pro se, and on his own behalf files this his own "Motion, for an
Extension of Time to file a Motion for Rehearing," to this Most
Honorable Court, and in so doing will show the following, to wit:

                           I.    JURISDICTION

     This Court has jurisdiction over the subject matter pursuant
to the Tex. Rules of Appellate Procedure, Rule 49.8, where this
Court may extend the time for filing a motion for rehearing if a
party files a motion complying with Rule 10.5(b) no later than 15
days after the last date for filing the motion for rehearing.

     Appellant's last date for filing his motion for rehearing
was on August 21, 2015, placing Appellant well with the required

fifteen (15) days after the last date to file a motion for rehear
ing, pursuant to Rule 10.5(b) accordingly.
                                II.   REASONING

     Appellant has learned that this Most Honorable Court

rendered an opinion in this cause on August 6, 2015, affirming

his conviction. Appellate was put on notice that "No substitute
counsel will be appointed." Appellate is stranded and on his very

own to understand and file for a motion for rehearing to this

Most Honorable Court.
                                                              ,/receivedN
                         (Page -1-, motion)                         AUG 2 6 2015
                                                                  THIRD COURT OFAPPEALS,
                                                              \       JEFFREY D. KYLE /
     Being such, and pursuant to Rule 10.5(b)(1), Appellant will
state for    the record    that:

    (A) The deadline for filing this request for an extension of
            time to file a motion for rehearing is September 6, 2015;

     (B) Appellant requests atleast ninety (90) days extension
            because Appellant has to attempt to advocate for himself
            now to this Court;

    (C) Appellant can only entertain and research in the unit law
            library during his off-duty hours which is approx. ten
     (lO)hours per week unless he can show that he has a deadline
            directly from a state or federal court warranting extra
            time. Appellate needs this extension to prepare and advocate
            properly; and,

    (D) Appellant has never asked for an extension of time in
            this matter.

    Appellant plans to show where this Most Honorable Court of

Appeals has decided an important question of law that conflicts

with another court of appeals and the Court of Criminal Appeals

on the same issue.

                            III.   PRAYER FOR RELIEF

    WHEREFORE, PREMISES CONSIDERED, Appellant PRAYS that this
Most Honorable Court GRANT this Motion for an Extension of Time

to File a Motion for Rehearing allowing Appellant ninety (90)
days to file because of his specific set of circumstances. In this
Appellant will forever PRAY.



                                             RESPECTFULLY SUBMITTED,




                             (Page -2-, motion)
                           IV.   DECLARATION

     I, Richard Lee Pollard , TDCJ-CID #1934170, presently

incarcerated in the Texas Department of Criminal Justice -

Institutions Division, Wallace Pack Unit Icated          at 2400 Wallace

Pack Rd. in Navasota, Texas (77868), within Grimes County do
hereby certify under the penalty of perjury that the facts

in this motion are both    true and correct.


Executed on this oil , day of August, 20 |S

                                                Submtted by,


                                                 Iichara Lee Pollarc
                                                Appellant pro se

                      V.   CERTIFICATE OF SERVICE

     I, Richard Lee Pollard, TDCJ-CID # 1934170, do certify that
a true and correct copy of Appellant's "Motion for an Extension
of Time to file a Motion for Rehearing has been placed in the

United States Mail, postage pre-paid, addressed to:

                        Mr. Gary W. Bunyard
                     Assistant District Attorney
                  33rd &   424th Judicial Districts
                             P.O.   3ox 725
                           Llano, TX 78643

on this the ol"     day in August, 20 15


                                               Submitted by,


                                               Richard Lea Pollard
                                               Appellant, pro se




                            (Page -3-, motion)
                               August 24, 2015
                                                  Mr.   Richard Lee Pollard
                                                  TDCJ #01934170
                                                  Wallace Pack Unit
                                                  2400 Wallace Pack Rd.
                                                  Navasota, TX. 77868

Jeffrey D. Kyle, Clerk
Court of Appeals
Third District
Price Daniel Sr. Bldg,209 W.14th St,Rm.l01
P.O. Box 12547
Austin, Tx. 78711-2547

RE: MOTION FOR AN EXTENSION OF TIME TO FILE FOR MOTION FOR
     REHEARING. No.03-14-00545-CR; Trial Court No.CR6692

Dear Clerk:

      Please find enclosed one (1) original and (1) copy of
Appellant's "Motion for an extension of time to file a Motion
for Rehearing" to be submitted to this Most Honorable Court for

Review.

      Also, please allow this letter to act as a request to invoke

TRAP Rule #2, to suspend Rule #9.3, copy requirement and Rule

#9.4(e), (f), and (g) because of my incarceration and inability
to meet these rules because of my incarcerated pro se status.

      If you will, please file stamp the copy of this letter and
forward it back to me in the enclosed S.A.S.E. Also please inform

me of the decision of this Court regarding this motion.

      Accordingly, I wish to thank you so very much for your time

with all      these matters.

                                                  Respectfully,


                                                                *bTlard
                                /RECEIVED\,       Appellant, pro se

org: Clerk                         AUG 2 6 2015
cc   * file
     ' [ENCLOSURES -2-]         V"gF/
                 JEFFREY D. KYLE, C
                 COURT OF APPEALS
                 THIRD DISTRICT
                 P.O. BOX 12547
                 AUSTIN, TX. 78711-
7S7 i £254 c47         j,jj,jliiMJi,l,H,mi.j.l..i